United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2916
                                   ___________

Ali Abdulla Sabhari,                  *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the Immigration
                                      * and Naturalization Service.
John Ashcroft, Attorney General of    *
the United States,                    * [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                          Submitted: August 28, 2003
                              Filed: September 4, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Ali Abdullah Sabhari, a native of Kuwait, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s
(IJ’s) denial of Sabhari’s application for asylum, withholding of removal, and relief
under the Convention Against Torture. For reversal, Sabhari argues (1) the denial of
relief was not supported by reasonable, substantial, and probative evidence, because,
among other things, the IJ’s credibility findings were flawed; (2) the IJ erred in
finding there were no exceptional circumstances explaining the untimely asylum
application; (3) the BIA’s affirmance without opinion violated his due process rights;
and (4) the IJ’s and BIA’s failure to fully consider the substantial evidence also
violated due process. After careful review of the record, we deny the petition.

       Initially, we note that we lack jurisdiction to review the IJ’s determination that
Sabhari did not show extraordinary circumstances justifying his untimely asylum
application. See 8 U.S.C. § 1158(a)(3); Ismailov v. Reno, 263 F.3d 851, 855 (8th Cir.
2001). As to Sabhari’s requests for withholding of removal, and relief under the
Convention Against Torture, we conclude that denial of relief was not erroneous.
The IJ’s credibility determinations were supported by substantial evidence, given the
significant inconsistencies between Sabhari’s application and testimony, as well as
significant contradictions within his testimony. Cf. Perinpanathan v. INS, 310 F.3d
594, 597 (8th Cir. 2002) (in asylum cases, court of appeals defers to IJ’s credibility
findings where they are supported by specific, cogent reasons for disbelief). In any
event, Sabhari did not show a clear probability that he will face persecution on
account of a protected characteristic, or that he will likely be tortured, upon his return
to Kuwait. See 8 C.F.R. § 208.16(c)(2) (2002); Kratchmarov v. Heston, 172 F.3d
551, 554-55 (8th Cir. 1999).

      We further conclude that Sabhari’s due process claims are unavailing, because
the decision is supported by substantial evidence, and there is no indication he
presented to the BIA his challenge to the summary affirmance procedure, as he is
required to do, see Valadez-Salas v. INS, 721 F.2d 251, 252 (8th Cir. 1983) (per
curiam).

      Accordingly, we deny the petition.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-